******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                   IN RE PAYTON V.*
                    IN RE MADDY V.
                       (AC 37294)
                Gruendel, Alvord and Mullins, Js.
        Argued April 6—officially released June 10, 2015**

(Appeal from Superior Court, judicial district of New
 London, Juvenile Matters at Waterford, Driscoll, J.)
  David J. Reich, for the appellant (respondent).
  Joshua Michtom, assistant public defender, for the
appellee (petitioner).
                          Opinion

   MULLINS, J. The respondent father appeals from the
judgments of the trial court terminating his parental
rights as to his children, Payton and Maddy. On appeal,
the respondent claims that (1) the court’s factual find-
ings did not support its legal conclusion pursuant to
General Statutes § 45a-717 (g) (2) (B), and (2) there was
insufficient evidence to support the court’s conclusion
that it was in the best interest of the children to termi-
nate his parental rights because the petitioner, the chil-
dren’s mother, did not testify.1 We affirm the judgments
of the trial court.
  The following facts, as found by the trial court, and
relevant procedural history inform our review. The
respondent and the petitioner married on May 14, 2006,
when the petitioner was eighteen years old and the
respondent was twenty-seven years old. Two children
were born of the marriage, a daughter, Payton, who
was born in July, 2006, and a son, Maddy, who was
born in September, 2007. The marriage of the parties
was dissolved on February 18, 2011, and the parties
were awarded joint legal custody of the children, with
primary physical custody awarded to the petitioner.
Both parties have since remarried.
   The respondent ‘‘visited regularly with his children
until March 24, 2012. . . . On March 24, 2012, Maddy
[who was four years old] and Payton [who was five
years old] were in [the respondent’s] home during their
regularly scheduled visit. At some point during the day,
the children were alone with [the respondent] and
Maddy was subjected to what [the respondent] told the
police, the Department of Children and Families’ . . .
worker (department), and the court was corporal pun-
ishment for sneaking out of the house, running into the
road, and almost being struck by a car. [The respondent]
claimed he spanked the child, and he told the police
that he may have hit Maddy too hard. The child told
the police, in a very incomplete way, that he was pun-
ished for looking into a dresser drawer. [The respon-
dent] beat his child severely [on] the buttocks and lower
back. He did so with a belt. Payton heard Maddy scream-
ing, though she was not present to watch the beating.
[The respondent] did not disclose the incident to his
wife until the night of March 24, 2012. [The respondent]
was bathing Maddy and brought his wife in to observe
the severe bruising on the boy’s buttocks and back.
[His wife] made [the respondent] call [the petitioner].
[The respondent] crying, told [the petitioner that] he’d
hurt Maddy. [The petitioner went to the respondent’s]
residence after calling the police. Several police officers
responded, and [the respondent] was observed crying
and remorseful. [The respondent] admitted causing
Maddy’s injury . . . [and he] was arrested. [The peti-
tioner] accompanied Maddy to the hospital [where]
Maddy was seen, treated, and released. Maddy was diag-
nosed with contusions on his buttocks and back, and
both were tender to palpation.
   ‘‘[The respondent] claimed [to the police that] he
only struck Maddy with his hand three times on [the]
buttocks. He was distraught in the presence of the
police, and said he did not think he hit Maddy so hard.
. . . [Maddy] told the police that his father hit him with
a belt, and [the respondent] coached him to blame the
injury on the cats. Payton told [the department that the
respondent] hit Maddy with a belt. . . . The emergency
room physician told the police that ‘it looks like this
kid got the tar beat out of him. There is no way he was
only hit three times.’ [Maddy’s] pediatrician opined that
the bruises across Maddy’s buttocks and back were
consistent with being beaten numerous times with a
metal belt.’’2 The respondent has not seen Maddy or
Payton since March 24, 2012.
   On November 6, 2012, the petitioner filed petitions
to terminate the parental rights of the respondent in
the New London Regional Children’s Probate Court. An
attorney was appointed for the children, and he filed a
motion to transfer the case to the Superior Court for
Juvenile Matters. That motion was granted on Decem-
ber 19, 2012. All parties were represented by counsel.
The petitioner sought termination of the respondent’s
parental rights as to both children on the basis of § 45a-
717 (g) (2) (B).3 Following a hearing on the merits, the
court granted the petition, concluding that the respon-
dent had administered an intentional, nonaccidental
severe beating to Maddy that amounted to ‘‘severe phys-
ical abuse caused by an act of parental commission.’’
The court further found that, as a result of the respon-
dent’s severe physical abuse of Maddy, perpetrated as
Payton listened to her brother’s screams, he was
arrested, convicted and sent to prison, and that this has
resulted in his denial of ‘‘financial support . . . emo-
tional support . . . [and] guidance . . . .’’ The court
stated that the respondent ‘‘was removed from his chil-
dren’s lives because of [his] intentional act of severe
physical abuse and for no other cause.’’4 Accordingly,
the court concluded that the adjudicatory ground of
§ 45a-717 (g) (2) (B) had been established by clear and
convincing evidence.
   The court then considered whether it was in the best
interest of the children for the respondent’s parental
rights to be terminated. The court examined and consid-
ered the factors set forth in § 45a-717 (h). The court
found, in relevant part, that the children no longer have
a relationship with the respondent, that Payton is
extremely anxious and is caused considerable distress
at the mention of the respondent, and that the children
do not want the respondent in their lives. Additionally,
the court found that, although the respondent engaged
in individual counseling and a course in anger manage-
ment, he consistently has attempted to minimize and
misrepresent the severity of his physical abuse. Ulti-
mately, on the basis of its factual findings, the court
concluded that termination of the respondent’s parental
rights was in the children’s best interest.5 Accordingly,
the court granted the petitions. This appeal followed.
Additional facts will be set forth as necessary.
   The respondent claims that the court’s factual find-
ings did not support its legal conclusion pursuant to
§ 45a-717 (g) (2) (B), and that there was insufficient
evidence for the court to have concluded that termina-
tion of his parental rights was in the best interest of
the children. After setting forth the relevant law, we
will consider each of these claims.
   Section 45a-717 (g) provides in relevant part: ‘‘At the
adjourned hearing or at the initial hearing where no
investigation and report has been requested, the court
may approve a petition terminating the parental rights
and may appoint a guardian of the person of the child,
or, if the petitioner requests, the court may appoint a
statutory parent, if it finds, upon clear and convincing
evidence, that (1) the termination is in the best interest
of the child, and (2) . . . (B) the child has been denied,
by reason of an act or acts of parental commission or
omission, including, but not limited to sexual molesta-
tion and exploitation, severe physical abuse or a pattern
of abuse, the care, guidance or control necessary for
the child’s physical, educational, moral or emotional
well-being. Nonaccidental or inadequately explained
serious physical injury to a child shall constitute prima
facie evidence of acts of parental commission or omis-
sion sufficient for the termination of parental rights
. . . .’’
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases: the adjudicatory phase and the
dispositional phase. During the adjudicatory phase, the
trial court must determine whether one or more
grounds for termination of parental rights set forth in
General Statutes §§ 17a-112 or 45a-717 (g) (2) has been
proven by clear and convincing evidence.’’ In re Brian
T., 134 Conn. App. 1, 11, 38 A.3d 114 (2012).
  ‘‘In the dispositional phase . . . the emphasis appro-
priately shifts from the conduct of the parent to the
best interest of the child. . . . The best interests of the
child include the child’s interests in sustained growth,
development, well-being, and continuity and stability
of [her] environment. . . . [T]he trial court must deter-
mine whether it is established by clear and convincing
evidence that the continuation of the respondent’s
parental rights is not in the best interest of the child.
In arriving at this decision, the court is mandated to
consider and make written findings regarding [the] fac-
tors delineated in [§ 45a-717 (h)]. . . . [These] factors
serve simply as guidelines for the court and are not
statutory prerequisites that need to be proven before
termination can be ordered. . . . There is no require-
ment that each factor be proven by clear and convincing
evidence.’’ (Internal quotation marks omitted.) In re
Mindy F., 153 Conn. App. 786, 796–97, 105 A.3d 331
(2014), cert. denied, 315 Conn. 913, 106 A.3d 307 (2015).
   ‘‘Our standard of review on appeal from a termination
of parental rights is whether the challenged findings are
clearly erroneous. . . . The determinations reached by
the trial court that the evidence is clear and convincing
will be disturbed only if [the challenged] finding is not
supported by the evidence and [is], in light of the evi-
dence in the whole record, clearly erroneous. . . .
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached . . . nor do we
retry the case or pass upon the credibility of the wit-
nesses. . . . Rather, on review by this court every rea-
sonable presumption is made in favor of the trial court’s
ruling.’’ (Internal quotation marks omitted.) In re Kylik
A., 153 Conn. App. 584, 594, 102 A.3d 141, cert. denied,
315 Conn. 902, 104 A.3d 106 (2014).
   The respondent claims that the court’s factual find-
ings did not support its legal conclusion pursuant to
§ 45a-717 (g) (2) (B). He argues that the petitioner
needed to prove that there was an act of parental omis-
sion or commission and that the children were denied
care, guidance or control as a result of that act. In
this case, he argues, the children were provided care,
guidance and control by the petitioner and, therefore,
they never were without such care. Accordingly, he
argues, the court erred as a matter of law in concluding
that the requirements of § 45a-717 (g) (2) (B) had been
established by the petitioner. We disagree.
   As we have explained previously: ‘‘The [deprivation
of care, guidance or control] statute rests on two dis-
tinct and often contradictory interests [of the child].
The first is a basic interest in safety; the second is
the important interest . . . in having a stable family
environment. . . . In re Valerie D., 223 Conn. 492, 512,
613 A.2d 748 (1992).’’ (Internal quotation marks omit-
ted.) In re Brian T., supra, 134 Conn. App. 18; id.
(affirming trial court’s decision that, due to respon-
dent’s criminal history, incarceration and lack of visits
with child, respondent had denied child parental care,
guidance or control necessary for child’s well-being).
  In the present case, the court found that the respon-
dent’s act of commission was that he inflicted severe
physical abuse on Maddy, and, as the abuse was
inflicted, Payton listened to her brother’s screams. As a
result of this act of commission, the children ultimately
were denied the care, guidance or control necessary
for their physical, educational, moral and emotional
well-being, because the respondent was sentenced to
prison and a restraining order and a criminal protective
order were put in place barring him from seeing the
children.6 Although the respondent argues that the chil-
dren were not deprived of the care, guidance or control
necessary for their well-being because, in his absence,
the petitioner provided the children’s necessary care,
we do not agree. The statute does not exempt a parent
who fails to provide the care, guidance or control neces-
sary for his children’s well-being simply because some
other person steps in during his absence to provide that
care. This is especially true where, as here, the reason
that parent no longer provides for his children’s well-
being is that he is imprisoned and restrained from seeing
his children because of the severe physical abuse he,
personally, administered to one of the children, while
the other child helplessly listened to her four year old
brother’s screams, causing her to suffer lasting emo-
tional distress and anxiety.
   On the basis of the foregoing, we conclude that the
court properly applied the law and that its legal conclu-
sion that the petitioner established the elements of
§ 45a-717 (g) (2) (B) is supported by clear and convinc-
ing evidence. Accordingly, the respondent’s position is
without merit.
   The respondent next claims that there was insuffi-
cient evidence to support the court’s conclusion that
it was in the best interest of the children to terminate
his parental rights. In his brief, the respondent spends
considerable time asserting that the court could only
have made an informed decision if the petitioner testi-
fied about her parenting skills and abilities in this case.
He argues that the petitioner should have been required
to testify in order to prove that she is a fit parent. He
also argues: ‘‘The flaw in the trial court’s analysis is
that critical parts of the court’s reasoning were not
properly supported due to [the petitioner’s] failure to
testify,’’ and that we should reverse the court’s judg-
ment because ‘‘[t]here are too many unanswered ques-
tions for which only [the petitioner] can answer.’’7 We
conclude that the court conducted a thorough and
proper analysis, using the required statutory factors,
and that its conclusion that it was in the best interest
of the children for the respondent’s parental rights to
be terminated was supported by clear and convincing
evidence.
  Section 45a-717 (h) provides: ‘‘Except in the case
where termination is based on consent, in determining
whether to terminate parental rights under this section,
the court shall consider and shall make written findings
regarding: (1) The timeliness, nature and extent of ser-
vices offered, provided and made available to the parent
and the child by a child-placing agency to facilitate the
reunion of the child with the parent; (2) the terms of
any applicable court order entered into and agreed upon
by any individual or child-placing agency and the parent,
and the extent to which all parties have fulfilled their
obligations under such order; (3) the feelings and emo-
tional ties of the child with respect to the child’s parents,
any guardian of the child’s person and any person who
has exercised physical care, custody or control of the
child for at least one year and with whom the child has
developed significant emotional ties; (4) the age of the
child; (5) the efforts the parent has made to adjust such
parent’s circumstances, conduct or conditions to make
it in the best interest of the child to return the child to
the parent’s home in the foreseeable future, including,
but not limited to, (A) the extent to which the parent
has maintained contact with the child as part of an
effort to reunite the child with the parent, provided the
court may give weight to incidental visitations, commu-
nications or contributions and (B) the maintenance of
regular contact or communication with the guardian or
other custodian of the child; and (6) the extent to which
a parent has been prevented from maintaining a mean-
ingful relationship with the child by the unreasonable
act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the eco-
nomic circumstances of the parent.’’
   In conducting its best interest analysis, the court
made the necessary factual findings required by § 45a-
717 (h). Reviewing each of the statutory factors, the
court made the following relevant findings. Although
the department was involved in this case initially, it
was the petitioner who filed the petition, so there was
no child placement agency involved. Still, in its limited
role of assessing the fitness of the petitioner to be the
sole guardian of the children, the department opined
that it saw no child protection issues with placing the
children in the petitioner’s sole physical custody. There
were criminal and civil ‘‘no contact’’ orders issued
against the respondent as to the children. The children
have no relationship with the respondent, and Payton
is distressed at the mention of the respondent. The
children are bonded with the petitioner and her hus-
band. At the time of the trial court’s decision, Payton
was eight years old, and Maddy was seven years old.
The respondent engaged in individual counseling and
in an anger management course, but he had not
acknowledged the nature or severity of his physical
abuse, and he has attempted to minimize or misrepre-
sent it. The respondent has had no contact with the
children since March 24, 2012, as a result of court
orders, which resulted from the respondent’s severe
physical abuse of Maddy. Although both the petitioner
and the respondent appear to have attempted to coach
the children—the petitioner in her attempts have Pay-
ton state that the respondent hit Maddy with a ‘‘metal’’
belt and the respondent in his attempts to have Maddy
give the police a statement that would blame the family
cat and exculpate the respondent—the court concluded
that there was no persuasive evidence that the peti-
tioner had acted to the children’s detriment.
   The court also credited and found ‘‘very persuasive’’
the findings of Kelly F. Rogers, Ph.D., a clinical psychol-
ogist who had conducted a psychological evaluation of
the respondent and the children at the request of the
court. The court stated that Dr. Rogers found Payton
to be one of the most anxious children he had ever
observed. Additionally, although Dr. Rogers was aware
that the respondent had completed an anger manage-
ment program, he, nonetheless, was against reintroduc-
tion of the respondent to the children. Dr. Rogers opined
that the respondent has a poor handle on his anger and
his expression of his anger. Finally, the court credited
Dr. Rogers’ opinion that the respondent would be likely
to act similarly in the future. The court found that Dr.
Rogers’ opinions ‘‘confirm[ed] that the children would
be at serious risk of physical harm if [the respondent]
were reintroduced into their lives . . . .’’
   The court then found that it also would be emotion-
ally damaging to the children to be reintroduced to the
respondent, and that Payton, despite years of therapy,
still becomes distressed at the mere mention of the
respondent. The court stated that Dr. Rogers, the
department, and the children’s attorney all recommend
termination of the respondent’s parental rights. In
determining that it was in the best interest of the chil-
dren for the parental rights of the respondent to be
terminated, the court found: ‘‘The children are entitled
to a secure, safe, nurturing home environment [which]
[t]hey will not obtain . . . if [the respondent] persists
in their lives.’’
  Our review of the court’s memorandum of decision
reveals that the court examined each of the factors
delineated in § 45a-717 (h), as well as considered other
important factors approved by our case law, including
the children’s entitlement to a safe, secure and nurtur-
ing home environment, and the court concluded that it
was in the children’s best interest for the respondent’s
parental rights to be terminated.8 We conclude that this
determination was supported by clear and convincing
evidence.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** June 10, 2015, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The attorney for the minor children has adopted the brief of the peti-
tioner. The Mohegan Tribe of Indians of Connecticut (tribe) filed a motion
to intervene in this matter, which the Probate Court granted. The tribe did
not oppose the termination of the respondent’s parental rights, nor did it
participate in this appeal. We refer to the petitioner and the respondent as
the parties in this appeal.
   2
     As a result of these acts, the respondent was convicted by the Superior
Court of assault in the second degree and risk of injury to a child. On
January 11, 2013, the respondent was sentenced to five years incarceration,
execution suspended after one year, with three years probation. The court
also imposed a protective order barring contact with Maddy, effective until
January 11, 2026.
   3
     The petitioner also sought termination of the respondent’s parental rights
on the basis of § 45a-717 (g) (2) (F). The court determined that this ground
was not proven because, although the respondent ‘‘administered an inten-
tional, nonaccidental severe beating to his son,’’ Maddy did not suffer serious
bodily harm. The merits of this ruling are not challenged in this appeal.
   4
     The court also explained that a criminal protective order was in place
that prevents the respondent from having contact with Maddy at any time
prior to January 11, 2026. See footnote 2 of this opinion. Additionally, at
the time of the trial court hearing in this matter, there was a civil restraining
order in place that the petitioner had secured after a hearing, preventing
the respondent from having any contact with her or the children. At the
time of the trial in this matter, the respondent had a motion pending in the
family court seeking a modification of that order. The family court, however,
deferred ruling on the respondent’s motion, pending the outcome of this case.
   5
     The court also found that the provisions of the Indian Child Welfare Act
of 1978; 25 U.S.C. § 1901 et seq.; were satisfied. There is no claim on appeal
regarding the propriety of this determination.
   6
     The respondent also argues that even if the court properly determined
that Maddy was denied care, guidance or control, the court made no such
findings concerning Payton. We do not credit this argument. It is clear from
reading the court’s memorandum of decision in its entirety that it found
that the respondent’s actions of abusing Maddy, while Payton listened to
her younger brother’s screams, ultimately resulted in the respondent’s incar-
ceration and the children being denied the care, guidance or control neces-
sary for their physical, education, moral or emotional well-being. See In re
Jason R., 306 Conn. 438, 453, 51 A.3d 334 (2012) (‘‘an opinion must be read
as a whole, without particular portions read in isolation, to discern the
parameters of its holding’’ [internal quotation marks omitted]).
   7
     In this case, the petitioner brought a petition to terminate the parental
rights of the respondent, and she bore the burden of proof. We are aware
of no statutory or other requirement that a petitioner testify in a termination
proceeding in order to meet that burden, and the respondent has not directed
us to any such authority.
   8
     Although not raised by the parties, we also note that the court stated
that it found ‘‘beyond a reasonable doubt’’ that it was in the children’s best
interest to terminate the respondent’s parental rights. Although the standard
of proof necessary for such a determination is clear and convincing evidence;
see In re Christina M., 90 Conn. App. 565, 583, 877 A.2d 941 (2005) (legisla-
ture’s choice of proof by clear and convincing evidence in termination of
parental rights proceedings is consistent with state and federal constitutional
mandates), aff’d, 280 Conn. 474, 908 A.2d 1073 (2006); the court’s use of
this higher standard of proof could not prejudice the respondent. ‘‘The clear
and convincing standard of proof is substantially greater than the usual civil
standard of a preponderance of the evidence, but less than the highest legal
standard of proof beyond a reasonable doubt.’’ (Internal quotation marks
omitted.) In re Dylan C., 126 Conn. App. 71, 87, 10 A.3d 100 (2011).